Title: Constitutional Convention. Remarks in Support of a Three-Year Term for Members of the House of Representatives, [21 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 21, 1787]

Col. Hamilton urged the necessity of 3 years. There ought to be neither too much nor too little dependence, on the popular sentiments. The checks in the other branches of Governt. would be but feeble, and would need every auxiliary principle that could be interwoven. The British House of Commons were elected septennially, yet the democratic spirit of ye. Constitution had not ceased. Frequency of elections tended to make the people listless to them; and to facilitate the success of little cabals. This evil was complained of in all the States. In Virga. it had been lately found necessary to force the attendance & voting of the people by severe regulations.
